

FIRST AMENDMENT TO
STOCK PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of October 27, 2010, by and between MIDDLEBURG FINANCIAL
CORPORATION (the “Corporation”) and DAVID L. SOKOL (the “Purchaser”).


W I T N E S S E T H:


WHEREAS, the Corporation and the Purchaser are parties to that certain Stock
Purchase Agreement, dated as of March 27, 2009, (the “Stock Purchase Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Stock Purchase Agreement), pursuant to which the
Purchaser acquired and the Corporation sold shares of the Corporation’s common
stock to the Purchaser; and
 
WHEREAS, the Corporation and the Purchaser desire to amend the Stock Purchase
Agreement to increase the ownership percentage of the Corporation’s common stock
that the Purchaser may hold.
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Corporation and the Purchaser agree as
follows:


1.           Amendment. Section 6 of the Stock Purchase Agreement is hereby
amended by replacing “20%” with “30%”.
 
2.           Effect of Amendment.  Except as set forth expressly herein, all
terms of the Stock Purchase Agreement, as amended hereby, shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the parties.


3.           Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the internal laws of the Commonwealth of Virginia.


4.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


5.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


6.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


 [Signature Pages To Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties below have caused this Agreement to be executed
as of the date first written above.





 
PURCHASER
                       
Date: October 27, 2010
By:
/s/ David L. Sokol
     
David L. Sokol
                           
MIDDLEBURG FINANCIAL CORPORATION
                       
Date: October 27, 2010
By:
/s/ Gary R. Shook
     
Gary R. Shook
 





